DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-26 are allowed.

Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee. Authorization for this examiner’s amendment was given in an interview with Jeremy Sanders on 05/11/2022.
	The claims are amended as follows:
Claim 1 Line 11 reading “the drainage port” should read --a drainage port--.
Claim 1 Line 25 reading “inflated and moved” should read --inflated and then moved--.
Claim 4 Line 5 reading “the sealed distal opening” should read --a sealed distal opening--.
Claim 5 Line 1 reading “as in claim 1” should read --as in claim 4--.
Claim 5 Line 3 reading “a longitudinal axis” should read --the longitudinal axis--.
Claim 19 Lines 2-3 reading “the distal opening” should read --a distal opening--.
Claim 20 Line 3 reading “a distal balloon” should read --the distal expandable support--.

Statement of Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The prior art of record neither anticipates nor makes obvious an apparatus for providing treatment to a tissue enclosing a space, the apparatus comprising a catheter, the catheter comprising a distal expandable support and a proximal expandable support, wherein the catheter is configured to be advanced into a space enclosed by the tissue through an opening in the space, wherein a treatment agent delivery port of the catheter is configured to deliver a treatment agent into the space, and wherein the proximal expandable support is configured to be inflated and then moved relative to the distal expandable support along the longitudinal axis of the catheter to spread the treatment agent along the tissue.
	In the present case, the closest prior art of record comprised Gerrans et al. (USPGPub 2011/0152683) in view of Lazarovitz et al. (USPGPub 2002/0032486), Doerr et al. (USPGPub 2009/0240234) and Hattangadi et al. (USPGPub 2010/0082012). Although Gerrans in view of Lazarovitz, Doerr and Hattangadi make obvious all of the structure recited in applicant’s sole independent Claim 1, the aforementioned prior art fail to make obvious the proximal expandable support functioning to “be inflated and then moved relative to the distal expandable support along the longitudinal axis of the catheter to spread the treatment agent along the tissue.” Inherency of a functional limitation is appropriate where a functional limitation is an inherent characteristic of the prior art. See MPEP 2114(I). Where the examiner establishes anticipation or obviousness of a functional limitation under inherency, the burden then shifts to applicant to establish that the prior art does not possess the characteristic relied on. However, an obviousness rejection where it teaches away from claimed subject matter. See MPEP 2141.02). 
	In the present case, Hattangadi was relied upon to teach moving one balloon of a dual balloon catheter in relation to a second balloon. However, Hattangadi, as is the case for similar prior art, teaches moving the balloons in relation to one another prior to inflation. In the present case, the prior art of dual balloon systems tends to teach away from the function of moving inflated balloons in relation to one another where dual balloons are typically deployed in the vasculature to create a treatment window. This is performed by adjusting the position of the deflated balloons in relation to one another to encompass the area to be treated and then inflating the balloons. Upon inflation of the balloons, the balloons are kept stationary. Where aneurysms or plaques of the vasculature are to be treated, one would not want to draw one of the balloons across the treatment area for fear of damaging the diseased portion of the vasculature and/or organ to be treated. Therefore, the function of configuring a proximal expandable support “to be inflated and then moved relative to the distal expandable support along the longitudinal axis of the catheter to spread the treatment agent along the tissue” is likely appropriate in a limited number of medical circumstances. 
	In the present case, relevant prior art includes but is not limited to Beeckler et al. (USPGPub 2016/0324571), Dib et al. (USPGPub 2017/0043138), Cionata et al. (USPGPub 2004/0230316), Makower (USPGPub 2007/0208252), Hogendijk et al. (USPGPub 2002/0173815), Wang et al. (USPGPub 2018/0015264), Aljuri et al. (USPGPub 2017/0232273), Adams et al. (USPGPub 2015/0094696), Pinchuk et al. (USPGPub 2014/0012234), Catanese et al. (USPGPub 2013/0253574), Doerr (USPGPub 2009/0240234), Hamel et al. (USPGPub 2008/0114286), Lazarovitz et al. (USPGPub 2002/0032486), and Rosenbluth et al. (USPN 5,836,951). 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM R FREHE whose telephone number is (571)272-8225. The examiner can normally be reached 10:30AM-7:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bhisma Mehta can be reached on 571-272-3383. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/WILLIAM R FREHE/Examiner, Art Unit 3783                                                                                                                                                                                                        
/BHISMA MEHTA/Supervisory Patent Examiner, Art Unit 3783